Smith, C. J.,
delivered the opinion of the court.
Appellee’s intestate was indebted to appellants for intoxicating liquors sold'and delivered to him. The claim therefor was duly probated, and this proceeding was instituted to force appellee to pay the same. From a decree declining so to do, this appeal is taken.
Appellants are wholesale merchants, doing business in the city of St. Louis, and the liquor seems to have been sold or orders forwarded to them there, upon receipt of which they would deliver the,liquor there to a common carrier for delivery to appellee’s intestate. Chapter lib of the Laws of 1908, among other things, provides:
“If any person shall trust or give credit to another for intoxicating liquor sold, he shall lose the debt, and be forever disabled from recovering the same or any part there*233of; and all notes or securities given therefor, under whatever pretense, shall be void.”
Appellants’ contention is that this section has no application here, for the reason that the debt sued on was contracted in the state of Missouri. There is no merit in this contention, for the reason, that this section is not limited in application to debts due for intoxicating liquor sold in the state of Mississippi. It bars all persons from collecting in the courts of this state any debt so contracted. Lemonius v. Mayer, 71 Miss. 514, 14 So. 33. The statute was wholly unnecessary in order to prevent the collection of debts for intoxicating liquors sold in this state, for the reason that the sale of intoxicating liquor therein is illegal, and therefore the courts will not aid in the collection of debts due therefor.

Affirmed.